Citation Nr: 0711838	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  90-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left hip with Legg-Perthes disease, status post total left 
hip replacement, currently evaluated as 80 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent for arthritis and disc disease of the cervical spine.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 20 percent disabling.

5.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Joseph L. Kashi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had service in the Air National Guard from 
January 1956 to August 1957.  He served on active duty from 
February 1964 to September 1974, when he was placed on the 
temporary disability retired list.  In June 1978, he was 
permanently retired by reason of physical disability.

By a decision entered in March 1987, the RO, in pertinent 
part, granted service connection for arthritis of the 
cervical spine and assigned a 30 percent evaluation therefor; 
increased prior (noncompensable) ratings for arthritis of the 
left and right knee to 30 and 20 percent, respectively; 
denied service connection for a developmental anomaly of the 
right hip, cervical disc disease, left shoulder disability, 
and loss of use of the left leg; and reduced the prior rating 
for service-connected left hip disability from 80 to 50 
percent.  Subsequently, in April 1988, the RO also denied 
entitlement to special monthly compensation under the 
provisions of 38 U.S.C. § 1114(s).  The veteran appealed 
those determinations to the Board of Veterans' Appeals 
(Board).

The Board remanded the case for additional development in 
February 1991 and March 1993.  In December 1994, while the 
case was in remand status, the RO granted service connection 
for a developmental anomaly of the hips (Legg-Perthes 
disease).  The RO also amended the service-connected 
disability of the veteran's cervical spine to include "disc 
space involvement," and increased the evaluation therefor to 
40 percent, effective from the date of the original rating.  
The prior determinations were otherwise confirmed, and the 
case was returned to the Board.

In August 2000 and August 2002, the Board remanded the case 
for additional development.  In October 2003, the Board 
granted service connection for a left shoulder disability.  
The Board also granted special monthly compensation for loss 
of use of the left foot, and found that the reduction of the 
prior 80 percent rating for service-connected left hip 
disability was improper.  The remaining issues on appeal were 
remanded for further development.

In April 2004, the RO entered a decision implementing the 
Board's October 2003 determinations.  The RO assigned a 40 
percent rating for left shoulder disability, effective from 
September 30, 1986, and assigned an effective date of 
September 30, 1986 for the award of special monthly 
compensation for loss of use of the left foot.  The RO also 
restored the prior 80 percent rating for service-connected 
left hip disability.  (Because VA disability percentages are 
combined, and not added, this action resulted in no change in 
the veteran's prior combined 100 percent evaluation, in 
effect since September 30, 1974.  See 38 C.F.R. § 4.25 (2006) 
(demonstrating that the highest possible combined rating is 
100 percent, irrespective of the number and severity of a 
veteran's service-connected disabilities.))  The previous 
determinations were otherwise confirmed, and the case was 
returned to the Board in January 2006.

In statements dated in September 2006, submitted directly to 
the Board, the veteran and his attorney raised a number of 
issues, including the veteran's entitlement to special 
monthly compensation based on the need for regular aid and 
attendance, entitlement to concurrent receipt of military 
retirement pay and VA disability compensation, and 
entitlement to reimbursement of past medical expenses.  
Inasmuch as these matters have not been developed for 
appellate review, they are referred to the agency of original 
jurisdiction (AOJ) for further action, as appropriate, to 
include directing the veteran and his attorney to the office 
of the Veterans Health Administration (VHA) where his claim 
for reimbursement may be filed.  See, e.g., 38 C.F.R. 
§ 17.125 (2006) (indicating that claims for payment or 
reimbursement of medical expenses not previously authorized 
should be filed with the Chief, Outpatient Service, or Clinic 
Director of the VA facility designated as the clinic or 
jurisdiction that serves the region in which the care or 
services were rendered).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When this case was remanded in October 2003, the Board found 
that new examinations were necessary in order to assist the 
veteran in the development of his claims and to provide 
information regarding the current status of his disabilities.  
On remand, the RO made two attempts to schedule the veteran 
for the requested examinations, to be performed at the VA 
Medical Center (VAMC) in Anchorage, Alaska.  The veteran 
declined to attend, citing, among other things, poor health 
affecting his ability to travel.  The Board notes that the 
record on appeal contains three statements from the veteran's 
private physician, Gonzalo Araoz-Fraser, M.D., dated in 
January 2003, September 2004, August 2006, which, when taken 
together, appear to suggest that the veteran's ability to 
travel is significantly impaired as a result of disability.  
Under the circumstances, the Board finds that the duty to 
assist requires that consideration be given to affording him 
an examination in closer to proximity to his home, to include 
on a contract basis.  A remand is required.  38 C.F.R. § 19.9 
(2006).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that, in the context of a claim 
for service-connected compensation, the VCAA requires, among 
other things, that VA provide claimants notice of the manner 
in which disability ratings and effective dates are assigned 
for awards of disability benefits.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, that has not been done.  
Corrective action is therefore required.

The most recent supplemental statement of the case (SSOC) was 
issued in September 2005.  Additional evidence has been added 
to the record since that time, and neither the veteran nor 
his attorney has waived initial consideration of that 
evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2006).  On 
remand, the AOJ must review the evidence received since the 
time of the September 2005 SSOC, as well as the evidence 
previously of record, and re-adjudicate the veteran's claims.  
Thereafter, if any benefit sought remains denied, the AOJ 
must issue a new SSOC which contains, among other things, a 
discussion of the contents of the VHS tape submitted by the 
veteran in February 2002, as requested in the Board's remand 
of October 2003.  See, e.g., Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to organize, control, and 
incorporate into and/or associate with the 
claims file the additional evidence received 
since September 2005.  (This includes six 
boxes of material containing, among other 
things, 30 two-sided display boards, 20 
folders/binders, a VHS video tape (a 
duplicate, apparently), a compact disc, 2 
sets of photographs, a computer printout, and 
a large quantity of Bates-stamped documents.)  
In order to preserve the appellate record, 
these materials, or copies thereof, must be 
retained with the claims file and not 
returned to the veteran.

2.  Send a new VCAA notice letter to the 
veteran and his representative, relative to 
the issues remaining on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The letter should also contain notice of the 
claimant's right to supplement the record on 
appeal with any new or additional (i.e., non-
duplicative) information or evidence that he 
would like to have considered.  The veteran 
and his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

3.  Ask the veteran to provide releases for 
any new or additional relevant records of 
treatment in the possession of Soldotna 
Medical Clinic, and to identify, and provide 
releases for (where necessary), any other 
care provider who possesses new or additional 
evidence that may be pertinent to his claims.  
If the veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

4.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
his service-connected disabilities at the 
VAMC in Anchorage, Alaska, or at the VA 
Community Based Outpatient Clinic in Kenai, 
Alaska, since the time that records of such 
treatment were last procured in June 2005, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

5.  After all of the above development has 
been completed, contact the appropriate 
office of VHA for purposes of exploring the 
feasibility of having the veteran scheduled 
for examinations of his cervical spine, left 
hip, and knees, and for an examination for 
housebound status, in his home town of 
Soldotna, Alaska, or as close thereto as 
possible, to include on a contract basis.  If 
an examiner is located who is capable of 
rendering opinions in all three areas (i.e., 
orthopedic, neurologic, and as to housebound 
status), this may be achieved by way of a 
single evaluation.

If arrangements for any such examination(s) 
cannot be made, that fact should be noted in 
the record and the reasons therefor should be 
thoroughly documented in the claims file.  If 
arrangements for an examination can be made, 
the claims file should be made available to 
the examiner(s) in connection with the 
examination(s), and all tests, studies, and 
evaluations deemed necessary should be 
conducted:

a.  The report of the orthopedic 
examination should indicate whether 
the veteran has painful motion or 
weakness of the left hip such as to 
require the use of crutches.  The 
report should also indicate whether 
there is any evidence of recurrent 
subluxation or lateral instability of 
either knee and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe.  The report should, in 
addition, contain the results of range 
of motion studies for the knees and 
cervical spine.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees (this includes 
degrees of flexion and extension for 
the knees; and degrees of extension, 
forward flexion, left and right 
lateral flexion, and left and right 
rotation for the cervical spine).  If 
there is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of flexion, extension, 
and/or rotation at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and should, 
with respect to each joint tested, 
portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.

b.  The report of the neurological 
examination should contain an opinion 
as to whether the veteran has any 
objectively identifiable neurologic 
manifestations associated with the 
service-connected disorder of his 
cervical spine.  If objective 
neurologic manifestations are present, 
the examiner should identify the 
precise nerve or nerves affected or 
seemingly affected; indicate whether 
the impairment is best characterized 
as neuritis, neuralgia, or paralysis; 
describe the severity of the 
neurologic symptoms (i.e., whether any 
noted neuritis, neuralgia, or 
incomplete paralysis is mild, 
moderate, or severe); and indicate 
whether the identified neurologic 
impairment is manifested by symptoms 
such as loss of reflexes, muscle 
atrophy, sensory disturbances, and/or 
pain.  The frequency and duration of 
exacerbations requiring prescribed bed 
rest should also be described, and the 
examiner should offer an opinion as to 
whether the overall disability 
picture, in terms of limited motion, 
and including any noted weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or 
flare-ups, is best equated with 
(1) mild, (2) moderate, (3) severe, or 
(4) pronounced intervertebral disc 
syndrome.

c.  The report of the examination for 
housebound status should contain 
objective findings relative to the 
veteran's service-connected 
disabilities, and their effect on his 
ability to leave his home.  At the 
conclusion of the evaluation, the 
examiner should offer an opinion as to 
whether the veteran is substantially 
confined to his dwelling and immediate 
premises as a direct result of 
service-connected disabilities and, if 
so, whether it is reasonably certain 
that the disabilities and resulting 
confinement will continue throughout 
his lifetime.

The examination report(s) must be typed, and 
a complete rationale for all opinions should 
be provided.

6.  Thereafter, take adjudicatory action on 
the claims remaining on appeal, in light of 
the entire record.  With respect to the 
knees, consider whether separate evaluations 
should be assigned for limitation of flexion, 
limitation of extension, and/or instability 
or laxity of either knee.  See, e.g., 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 
6, 2004) (allowing for separate ratings for 
limitation of flexion and extension of the 
knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-
04 (Oct. 22, 1998) (allowing for separate 
ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997) (to the same effect).  
With respect to the cervical spine, consider 
both the current and former criteria for 
evaluating disabilities of spine.  Also 
consider whether "staged" ratings are 
warranted for the cervical spine, pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

7.  If any benefit sought remains denied, 
furnish an SSOC to the veteran and his 
representative.  The SSOC must contain, among 
other things, a discussion of the contents of 
the VHS video tape submitted by the veteran 
in February 2002, as requested in the Board's 
remand of October 2003, as well as a 
discussion of the evidence added to the 
claims file since the last SSOC was issued in 
September 2005.  See discussion, supra.  The 
SSOC should also contain a summary of, and 
citation to, the current General Rating 
Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a (Diagnostic Code 
5243), and any additional diagnostic codes in 
38 C.F.R. § 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


